DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
First Argument: In pages 7 and 8 of the remarks, applicant argued that Lee does not disclose, teach, or suggest determining a grip method of a user based on a location of the received user input, wherein the switching of the extendable display from the reduced display mode to the enlarged display mode is controlled based on the determined grip method of the user. The examiner respectfully disagreed. Lee discloses “the electronic device 400 may include a designated area of a bezel connected to the display as a gripping area 450 in relation to the expansion operation of the display. For example, the user may expand the display by gripping and pulling the gripping area 450. In some embodiments, the electronic device 400 may include a physical button on a designated area (for example, a side surface) to expand the display by pushing the physical button”. Since there are two different designated areas (e.g. bezel, button) for gripping the device, Lee discloses determining a grip method of a user based on a location of the received user input, wherein the switching of the extendable display from the reduced display mode to the enlarged display mode is controlled based on the determined grip method of the user.
Second Argument: In pages 7 and 8 of the remarks, applicant argued that Lee does not disclose, teach, or suggest causing the extendable display to display content in a left region of the extended display area based on the determined grip method corresponding to a right hand of the user and in response to switching of the extendable display from the reduced display mode to the enlarged display mode. The examiner respectfully disagreed. As mentioned above, Lee discloses determining a grip .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6- 9, 10, 12, 13 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160378270).
In regards to claims 1 and 17, Lee discloses a mobile terminal (Lee Fig. 4) and a method comprising: 
a body (Lee Fig. 4) including a first frame (Lee Fig. 4 Item 410) and a second frame (Lee Fig. 4 Item 470); 
an extendable display (Lee Fig. 4) coupled to the body such that a display region viewable at a front of the body is variable according to switching between an enlarged display mode and a reduced display mode (Lee Fig. 9-12 note: this reads on expanded display), wherein the enlarged display mode 
an input unit (Lee paragraph 0040) configured to receive user input; and 
a controller configured to control switching of the extendable display to the enlarged display mode according to receiving a first input via the input unit (Lee paragraph 0040, 0116 note: this reads on new display area in response to user input), determine a grip method of a user based on a location of the received user input, wherein the switching of the extendable display from the reduced display mode to the enlarged display mode is controlled based on the determined grip method of the user (Lee paragraph 0075 note: this reads on method using bezel or button area) and 
cause the extendable display to display content in a left region (Lee Fig. 4, 8-10) of the extended display area based on the determined grip method in response to switching of the extendable display from the reduced display mode to the enlarged display mode. 
Although Lee does not specifically mention corresponding to a right hand of the user, the examiner took official notice that gripping a phone using a right hand is well known in the art (Lee paragraph 0075 most of users are capable of gripping phone with right hand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s griping method for improving convenience of a phone user.
In regards to claim 2, Lee discloses a mobile terminal as described above. Lee further discloses the controller is further configured to execute a first application (Lee paragraph 0045) according to the received first input and to control switching of the extendable display from the reduced display mode to the enlarged display mode based on characteristics of the first application (Lee Fig. 9-12 paragraph 0093, 0101-0123 note: this reads on characteristics of applications in Fig. 9-12).


In regards to claim 7, Lee discloses a mobile terminal as described above. Although Lee does not specifically mention configured to cause the extendable display to display an alarm window in the extended display area, and to cause a display of a first mode of a third application corresponding to the alarm window on the extended display area according to receiving a third input for the alarm window, , the examiner took official notice that using an alarm window such as pop up window is well known in the art. For example, an application may use an alarm/pop up window to ask user whether to continue or stop a process if it takes long time to run the process (e.g. software update).   an alarm window for providing user options.
In regards to claim 8, Lee discloses a mobile terminal as described above. Lee further discloses the controller is further configured to cause the extendable display to stop displaying the first mode according to receiving a fourth input of a first direction for the first mode (Lee Fig. 6, 11, 12 note: this reads on extending in vertical direction), and to cause the extendable display to display a second mode of the third application in the extended display area according to receiving a fifth input of a second direction for the first mode (Lee Fig. 7-10 note: this reads on extending in horizontal direction).

In regards to claim 10, Lee discloses a mobile terminal as described above. Lee further discloses the first input corresponds to a preset gesture (Lee paragraph 0051).
In regards to claim 12, Lee discloses a mobile terminal as described above. Lee further discloses the body includes a first frame and a second frame (Lee Fig. 4A, 4B note: this reads expanded portion) such that the second frame is extendable or retractable with respect to the first frame.
In regards to claim 13, Lee discloses a mobile terminal as described above. Lee further discloses the controller is further configured to operate in the enlarged display mode based on an extension of the second frame with respect to the first frame and to operate in the reduced display mode based on a retraction of the second frame with respect to the first frame (Lee Fig. 4A, 4B, 6 and 7).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goulart (US PAT 9940660).
In regards to claim 11, Lee discloses a mobile terminal as described above. Lee further discloses display at least one icon in the extended display area (Lee Fig. 9B note there appear to be icons in area 991, 993, 995 and 997) based on switching the extendable display from the reduced display mode to the enlarged display mode. Lee fails to teach the at least one icon indicates an application with a use frequency that exceeds a preset threshold. However, Goulart discloses the at least one icon indicates an application with a use frequency that exceeds a preset threshold (Goulart claim 1 note: this reads on frequency threshold). It would have been obvious to one of ordinary skill in the art before the effective .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Han (US PAT 10708395).
In regards to claim 14, Lee discloses a mobile terminal as described above. Lee fails to teach the extendable display comprises a flexible display encompassing the front, a side, and a rear of the body, and wherein the controller is further configured to control movement of a display portion positioned at the side of the body to the front of the body based on an extension of the second frame with respect to the first frame and to control movement of a display portion positioned at the rear of the body to the front of the body via the side of the body based on the extension of the second frame with respect to the first frame.
However, Han discloses the extendable display comprises a flexible display (Lee Fig. 1-3 Item 120) encompassing the front, a side, and a rear of the body, and wherein the controller is further configured to control movement of a display portion positioned at the side of the body to the front of the body based on an extension of the second frame (Lee Fig. 1-3 Item 150) with respect to the first frame (Lee Fig. 1-3 Item 100) and to control movement of a display portion positioned at the rear of the body to the front of the body via the side of the body based on the extension of the second frame with respect to the first frame (Lee Fig. 1-3 Col. 4 line 10-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s display in Lee’s terminal for improving convenience (Han Col. 1 line 20-30).
In regards to claim 15, Lee in view of Han discloses a mobile terminal as described above. Lee in view of Han further discloses the controller is configured to control movement of a display portion positioned at the front of the body to the side of the body or to the rear of the body via the side of the 
In regards to claim 16, Lee discloses a mobile terminal as described above. Lee fails to teach a driving unit configured to extend or retract the second frame with respect to the first frame. However, Han discloses a driving unit (Lee Fig. 1-3 Item 130) configured to extend or retract the second frame with respect to the first frame (Lee Fig. 1-3 Col. 4 line 10-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s display in Lee’s terminal for improving convenience (Han Col. 1 line 20-30).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641